Appeal by plaintiffs from an order of the Supreme Court which set aside verdicts of a jury in favor of the plaintiffs in a negligence action and granted a new trial. Defendant is the owner of dwelling premises in the City of Albany consisting of a two and one-half story brick building, with a wooden stairway that leads to a stone or marble platform or landing. The appellant Mary Miller went to the premises to visit a tenant. She alleges that as she was leaving and about to descend the stairway, her right foot slipped on the stone nr marble landing, and as she attempted to balance herself a mat slid out from under her left foot and she fell. For her injuries the jury gave her a verdict of $7,500 and $1,000 for her husband. The jury arrived at both verdicts by a 10 to 2 vote. There is testimony in the record that it was raining at about the time the accident occurred and that the surface of the platform was worn down in the middle. There is the inference of course that the platform was slippery *979but this alone would not be sufficient to charge the defendant with negligence. {Miller v. Gimbel Bros., 262 N. Y. 107.) Whether the mat added anything to the slippery condition is highly problematical. The trial court set aside the verdicts and granted a new trial. We are not disposed to interfere with his discretion, for on the meagre evidence of negligence presented his action was justified. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.